Citation Nr: 1044632	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle disorder, 
also claimed as a right foot disorder, and if so whether the 
claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee disorder, 
and if so whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 to January 1959 and 
from March 1959 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2010.  A transcript 
is of record.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied service 
connection for a right ankle disorder and for a right knee 
disorder.  The Veteran did not appeal that rating decision, and 
it became final.

2.  Evidence received since the final August 2004 RO decision 
denying service connection for a right ankle disorder is new, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.

3.  On the merits of the claim, the evidence is in approximate 
balance as to whether there is a causal relationship between the 
Veteran's right ankle disorder, also claimed as a right foot 
disorder, and military service.



4.  Evidence received since the final August 2004 RO decision 
denying service connection for a right knee disorder is new, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim

5.  On the merits of the claim, the evidence is in approximate 
balance as to whether there is a causal relationship between the 
right knee disorder and military service.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement 
to service connection for a right ankle disorder, also claimed as 
a right foot disorder, has been received, and the Veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  Giving the benefit of the doubt to the Veteran, his right 
ankle disorder, also claimed as a right foot disorder, was 
incurred as a consequence of service.  38 U.S.C.A. §§ 1131, 1154, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).

3.  New and material evidence to reopen the claim of entitlement 
to service connection for a right knee disorder has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

4.  Giving the benefit of the doubt to the Veteran, his right 
knee disorder was incurred as a consequence of service.  38 
U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated, 
in the context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).



In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to 

establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An August 2004 rating 
decision denied service connection for a right ankle disorder and 
a right knee disorder.  The Veteran did not appeal that rating 
action, and it therefore became final.  In October 2006 he filed 
a request to reopen his claims.

The Veteran's service treatment records (STRs) were lost in an 
accidental 1973 fire at the National Personnel Records Center.  
In the absence of the presumed destroyed STRs, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is heightened.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Summarizing the evidence of record at the time of the August 2004 
rating decision, the Veteran wrote in October 2002 that he 
injured his right foot in a 1958 in-service incident in which he 
helped subdue a knife-wielding airman.  He sprained an ankle, and 
thought he could recall that he received some medical treatment.  
He said that over the years he had experienced problems with his 
right ankle, foot, and knee.

K.R.H., who served with the Veteran, wrote in a January 2003 
statement that he recalled the Veteran being hurt after being 
dispatched to the base patrol, and that the Veteran had trouble 
with his shoulder and leg.  The Veteran wrote in a February 2003 
statement that he was told by a doctor in 1961 or 1962 that he 
had torn cartilage in the right ankle, since it clicked on 
rotation.  He indicated that over the years he has experienced 
ankle and knee pain.  There was still clicking in the ankle, and 
his right foot seemed to be getting worse.

The Veteran began treatment with Dr. M, a private podiatrist, in 
March 2004.  He complained of chronic pain in the right foot 
since 1958 and wore arch supports in his shoes.  X-rays indicated 
a lesion marker corresponding to tibial sesmoid region, bipartite 
tibial sesmoid with some distortion of the fibular sesmoid, and 
moderate cortical thickening of the medial cortex second 
metatarsal indicative of possible abnormal weight transfer or an 
old stress fracture of the second metatarsal.  Dr. M diagnosed 
the Veteran with tibial sesmoiditis of the right foot, bi partite 
tibial sesmoid, pes cavus, and a plantar flexed first metatarsal 
of the right foot.  Since he could see no signs of any specific 
injury, Dr. M did not feel that he could relate the disorders of 
the right foot to an injury from service.  Dr. M felt that the 
reactive cortex of the second metatarsal was more likely due to a 
chronic stress reaction of bone or an old, healed stress fracture 
(non-acute injury).  

Later in March 2004, Dr. M noted that the Veteran had moderate 
subjective improvement with a temporary accommodative pad on the 
right foot.  There was continued plantar flexion of the first 
metatarsal of both feet with cavus foot type and excessive 
pronation upon loading with circulation intact.  Dr. M's 
assessment of the Veteran was improving sesmoiditis right foot, 
plantar fasciitis, and pes cavus.  The Veteran was molded for a 
pair of in-shoe orthotics to be worn daily. 

The Veteran wrote in September 2004 that he always endures pain 
in his right foot that had been reduced somewhat with orthopedic 
inserts.  He could walk short distances with slight pain that 
increased after a quarter of a mile.  J.F., who served with the 
Veteran, wrote in a statement submitted in December 2004 that he 
recalled the Veteran being involved in an incident in which 
another man was hurt.  Mr. F knew the Veteran to be an 
"outstanding and honest person."


Regarding the evidence submitted to reopen the previously denied 
claims, September 2006 VA treatment notes indicate that the 
Veteran reported injuring his right foot in 1959.  Over the years 
there had been a progression of pain in the right foot.  At 
October 2006 VA podiatry treatment the Veteran indicated that the 
injury from service caused him to limp at times and also caused 
pain in the hip and knee.  The Veteran also believed that it led 
to early arthritis in the right great toe area, and that he had 
been compensating with his gait since then.  

On examination the dorsalis pedis pulses and posterior pulses 
were moderately impaired and capillary refill was within normal 
limits.  Epicritic sensation and vibratory sensation were intact 
bilaterally and there was no Tinel's sign.  There was prominent 
dorsal medial eminence of the first metatarsal bilaterally with 
mild lateral deviation of the hallux and a flexible forefoot 
varus deformity bilaterally.  The first joint was track bound 
bilaterally with painful range of motion with palpation, right 
greater than left.  It was noted that the Veteran had pain in the 
joint space of the right first metatarsal phalangeal joint, with 
the right greater than the left.  He had mild exostosis formation 
dorsomedially, approximately 30 degrees of dorsiflexion, and 30 
degrees of plantar flexion with forefoot loading on the right 
foot.  X-rays were taken, and the Veteran was diagnosed with 
hallux deductive valgus deformity bilaterally, with the right 
greater than the left, secondary to forefoot varus.  There was 
also hallux limitus on the right foot more painful than the left 
foot and sesamoid pain, right greater than left, due to arthritis 
and the fracture in 1959.  A CT scan of the ankles in November 
2006 showed mild to moderate degenerative changes at the 
bilateral tibiotalar joints and an enthesophyte formation at the 
bilateral Achilles insertions.

K.J.K.-S., a VA podiatrist, wrote in November 2006 that after 
examining the Veteran again and reviewing the CT results with him 
she felt that he would benefit from custom orthotics.  Dr. K-S 
opined that it is more likely than not that the foot/ankle pain, 
knee pain, and hip pain are from compensation of the fractured 
right sesamoid complex that was more likely than not caused by 
the 1958 incident during service.  The doctor opined that the 
Veteran had developed arthritis throughout the right lower 
extremity from compensating for the injury, and said that 


if custom orthotics did not provide relief he would need surgery.  
Dr. K-S made the same assessment at January 2007 treatment.

At private treatment at M. Family Medicine in March 2007, the 
Veteran had diminished strength in the right lower extremity, and 
limited range of motion.  He underwent a VA orthopedic 
consultation in March 2007 at which he said that his knee pain 
had recently been exacerbated after getting new orthotics.  The 
pain was mostly on the medial side of the knee, and occasionally 
there was some giving way of the knee.  Over the years the pain 
had been controlled with medication.  An MRI showed high-grade 
thinning and fissuring of the articular cartilage in the medial 
compartment.  There were some undersurface signal changes on the 
medial meniscus read as medial tearing, and there was no mention 
of superior surface defect.  In addition, there was some 
extrusion of the medial meniscus into the lateral gutter, 
suggesting arthritic degenerative changes in the medial 
compartment.  On examination the Veteran had some mild tenderness 
at the medial and posteromedial joint line.  He was tender to 
McMurray's testing, with more medial than lateral stress.  He was 
stable to varus valgus and a Lachman's examination was negative.  
The treating physician diagnosed medial compartment degenerative 
changes, including degeneration of the medial meniscus and 
articular cartilage thinning.  She felt that the best option for 
the time being was conservative treatment.

G.C.N., M.D., a private orthopedist, treated the Veteran in March 
2007.  The Veteran complained that his right knee had been giving 
way medially, and occasionally the knee gave way and nearly 
caused him to fall down.  In addition, the Veteran wore arches 
for his right foot.  On examination, his gait was slightly still 
and he had mild varus on the right and negative effusion.  The 
right knee had a mild loss of flexion with a positive McMurray's 
medially with medial joint line tenderness and slight 
patellofemoral grinding with slight pain.  Dr. N reviewed the MRI 
results and diagnosed the Veteran with right medial meniscal 
degenerative tears and right knee medial compartment moderate 
chondrosis.  He was to take Cosamin DS and have physical therapy.  
Dr. N felt that the Veteran would eventually need a total knee 
replacement. 


At April 2007 treatment at M. Family Medicine, right knee pain 
and buckling were noted.  The Veteran had joint stiffness for 
less than 15 minutes after arising in the morning and he denied 
associated dull ache, effusions, swelling, crepitation, redness 
or warmth.  Reflexes in the patellar tendon were normal and there 
was diminished muscular strength.  In addition, range of motion 
was limited.

T.M., a VA podiatrist, wrote in July 2007 that the Veteran 
presented with a complaint of pain in the ball of his right foot 
for many years, and said that while in the military he had to 
help restrain a person as part of his duties, and ever since then 
he had had pain.  He said he had received medical treatment but 
the records were lost.  On examination, dorsalis pedis and 
posterior tibialis were slightly impaired.  The Veteran had mild 
dorsal medial eminence of the first metatarsal phalangeal joints 
bilaterally.  The right ankle had less than ten degrees of 
dorsiflexion, he had pain to palpation of the tibial sesamoid, 
and pain with range of motion of the first metatarsal phalangeal 
joint.  There was normal strength in all quadrants, and the right 
first metatarsal phalangeal joint had approximately 30 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  There was no 
pain in the heels.  Dr. TM reviewed the X-rays from September 
2006 and noted that the Veteran was using orthotics to try to 
accommodate the pain in the sesamoid complex and the remainder of 
the feet because he did not have adequate first 
metacarpophalangeal joint range of motion.  The doctor opined 
that this was more likely than not related to the injury that the 
Veteran sustained in 1958.

Rev. J.T.S., the Veteran's brother, wrote in a November 2007 
statement that the Veteran had complained of right knee, ankle 
and leg pain upon returning from his military service.  
Furthermore, he had complained of not being able to do things 
that he used to do on the farm or at other places due to his 
injury in France during military service.

It was noted at December 2007 VA treatment that the Veteran has 
tibial sesamoiditis, more likely than not related to the injury 
he sustained while serving in the military.  At August 2008 
treatment with Dr. TM, the Veteran said that five weeks before he 
had awakened with burning in his big toe joint and that after the 
burning diminished he had a decreased range of motion.  On 
examination, he had pain at the end of range of motion, and he 
had 30 degrees of dorsiflexion and plantar flexion.  He was not 
able to use the long flexor on the right hallux.  There was pain 
at the fibular sesamoid, no pain at the tibial sesamoid, and pain 
when the podiatrist compressed the fibular sesamoid and moved it 
through the range of motion.  The Veteran was diagnosed with 
arthritis in the first metatarsophalangeal joint, more likely 
than not related to the 1958 injury. 

Subsequent VA treatment notes indicate that the Veteran continued 
to have pain in the right foot.  It was noted in June 2009 that 
previous orthotic therapy had been only marginally beneficial and 
that he might benefit from surgery or use of a brace.  The 
assessment of the Veteran was sesamoiditis with an apparent old 
fracture of the right fibular sesamoid, a healing fracture of the 
right 5th proximal phalanx, bilateral pes cavus, and bilateral 
equinus.  At November 2009 VA treatment the Veteran complained of 
pain under the right big toe joint that had been present since 
the 1958 incident from service.  August 2010 podiatry treatment 
notes indicate that he was using orthotics at all times and that 
he had increased pain after walking a half a mile the day before.  
X-rays of the right knee from August 2010 showed mild 
degenerative arthropathy most conspicuously involving the medial 
femorotibial compartment and the patellofemoral compartment and 
joint effusion versus hemarthrosis.  

The Board views this evidence as being new and material because, 
when presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's claimed right ankle disorder, 
also claimed as a right foot disorder, and right knee disorder.  
Therefore, it bears directly and substantially upon the specific 
matter under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See Hodge, 
supra.  Thus, this evidence is new and material, and we may 
reopen the appellant's claim.

On the merits, after a careful review of the entirety of the 
evidentiary record after reopening of the claim, the Board notes 
that the Veteran has been diagnosed with multiple disorders 
regarding his left foot, ankle, and knee.  He is competent to 
report symptoms such as pain, and the Board finds his accounts of 
his symptoms and the 1958 incident from service in which he was 
injured to be credible.  See Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  The 
Veteran's numerous statements and his testimony at the September 
2010 hearing are consistent, as are the other lay statements of 
record.  Furthermore, because his STRs were destroyed through no 
fault of his own, the benefit-of-the-doubt rule is heightened. 
 
Dr. K-S opined on multiple occasions that it is more likely than 
not that the foot/ankle pain, knee pain, and hip pain from 
compensation of the fractured right sesamoid complex were caused 
by 1958 incident in service.  In addition, Dr. TM opined on 
multiple occasions that the symptoms related to the Veteran's 
foot were more likely than not related to the injury that the 
Veteran sustained in 1958.  In finding their opinions to be of 
probative value, the Board notes that they treated the Veteran 
over a number of years and that their treatment notes indicate 
that they have thoroughly examined the Veteran and considered his 
symptoms and test results on numerous occasions.  The Board 
therefore believes that these opinions outweigh Dr. M's negative 
nexus opinion from March 2004.  

Giving the benefit of the doubt to the Veteran, he also qualifies 
for service connection based on continuity of symptomatology.  
The record shows that he was injured in a 1958 incident during 
his service, his reports of pain in his right foot and knee since 
that time are credible, and Dr. K-S and Dr. TM have opined that 
there is a causal connection between the in-service incident and 
current symptoms.  See Savage, supra; Hickson, supra; 38 C.F.R. § 
3.303(b).

As a result, resolving all reasonable doubt in favor of the 
Veteran, service connection for a right ankle disorder, claimed 
as a right foot disorder, and for a right knee disorder, is 
granted.  See id., 38 C.F.R. § 3.102.


ORDER

Service connection for a right ankle disorder, also claimed as a 
right foot disorder, is granted.

Service connection for a right knee disorder is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


